MEMORANDUM **
Krishna Reddy appeals pro se from the district court’s dismissal of her action which sought to “unseat” President George W. Bush and Richard Cheney and to “seat” involuntary plaintiff-appellants Albert Gore and Joseph Lieberman as the democratically-elected Article II President and Vice President of the United States, and to obtain other equitable relief. We agree with the district court that Reddy lacks standing under Article III to bring this action. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 112 S.Ct. 2130, 2136, 119 L.Ed.2d 351 (1992).1
AFFIRMED.

. The district court properly denied as moot Reddy's motion for a preliminary injunction.


 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.